*95
ORDER

PER CURIAM.
Scott Barmore (Appellant) appeals from a judgment of the trial court convicting him of two counts of robbery in the first degree, in violation of Section 569.020.1 We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err (1) in denying Appellant’s motion to find joinder improper and sever the two robbery charges; and (2) in overruling Appellant’s motion to suppress the two pretrial voice identifications of him. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (2000), unless otherwise indicated.